DETAILED ACTION
Application 14/668378, “Metal Accumulation Inhibiting and Performance Enhancing Supplement and a System for Delivering the Supplement”, is a continuation of 14/291118, which was filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 7/13/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.

Claim Objections
The Claim Objections presented in the 1/26/22 Final Rejection over erroneous numbering among claims 31-33 is withdrawn in view of the corrective amendment filed on 5/26/22.  
Claim Interpretation
Claim 1 as worded is particularly lengthy in form.  This section includes a breakdown of the claim by portion, along with the Examiner’s understanding of the relevance of each portion.  The comments under this heading are merely intended to help clarify the record by explaining the Examiner’s reading, understanding and interpretation of the claim.  The Examiner’s comments are added in bold.
Claim 1: 
A porous insulating sheet for use between a pair of electrodes of an electrochemical cell or a rechargeable electrochemical energy storage cell, and when in use placed between and providing separation between the pair of electrodes and when in use providing performance enhancement, wherein the electrochemical cell and the rechargeable electrochemical energy storage cell have included therewith an H2SO4 electrolyte and are connectable in a series connected cell configuration, wherein the rechargeable electrochemical energy storage cell includes multiple assemblies of alternating positive and negative electrodes interspaced by porous insulating sheets therein, the porous insulating sheet comprising: [this section describes a conventional separator sheet of an electrochemical energy storage cell, e.g. a battery including electrodes separated by a separator]
a polymeric insulating sheet-forming material formed into the porous insulating sheet; [a feature common in conventional energy storage cells]
and a quantity of a barrier-forming isolated supplement or a barrier-forming synthesized supplement, or a barrier-forming migratory compound, included individually or in a combination of two or three thereof with the porous insulating sheet, [this section establishes that a supplement/compound is present with the porous insulating sheet] the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound comprising barrier-forming molecules with at least one gas-attracting hydrophobic tail and a hydrophilic head-group, wherein the at least one gas-attracting hydrophobic tail includes a CH3CH2CH2- molecular aspect, and the hydrophilic head-group includes one or more molecular aspects selected from the group consisting of one or more -OCH2-, one or more -CH2O-, one or more -OH, and a combination of two or more of the one or more molecular aspects, [this section provides some chemical characterization of the supplement/compound] the barrier-forming isolated supplement comprising an isolated material extracted from a natural material, the barrier-forming synthesized supplement comprising a synthesized material as a manufactured version of the isolated material, the barrier-forming migratory compound comprising one or more ingredients included with materials obtained from natural sources [this section characterizes the sources from which the supplement/compound may be obtained; such limitations are given only limited patentable weight in product claims];
the porous insulating sheet adapted for evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement and the barrier-forming migratory compound, individually or in combination, are included therewith in an active concentration, thereby providing the porous insulating sheet with a property of inducing a foam, while also evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, included therewith comprise the barrier-forming molecules, thereby providing the porous insulating sheet or at least one portion thereof with the property of inducing the foam [this section clarifies that the supplement/compound is present in an amount –an active concentration–  which causes a foaming property], wherein when the porous insulating sheet or at least one portion thereof is placed in an H2SO4 electrolyte that is equivalent to the H2SO4 electrolyte of the electrochemical cell and of the rechargeable electrochemical energy storage cell, within an enclosure that is also holding a volume of air, soaked for a period of time of less than one week, and agitated by shaking in the equivalent electrolyte under an atmospheric pressure between 80 and 105 kPa and at a temperature of about 10 to 100 degrees Celsius, a foam is produced, [this section describes the conditions under which the foaming must occur]; thereby visually evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, included with the porous insulating sheet comprise the barrier-forming molecules, and evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, are included with the porous insulating sheet in the active concentration, the active concentration thereby corresponding to and the quantity thereby being an effective treatment quantity [this section indicates that the presence of the foam may be confirmed by visual observation;  this section further requires that the supplement/compound is present in “an effective treatment quantity”];
the porous insulating sheet, or a portion thereof including the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, in the effective treatment quantity, adapted to be disposed in the electrochemical cell or in the rechargeable electrochemical energy storage cell, to form a treated cell thereby, the treated cell including the pair of electrodes consisting of a positive electrode and a negative electrode therein [this section explains that the porous insulating sheet –e.g. a separator– is adapted to be included in an otherwise conventional electrochemical cell in order to provide a “treated cell” having enhanced properties];
wherein the porous insulating sheet, including the isolated supplement, the synthesized supplement and the migratory compound, individually or in combination, in the effective treatment quantity, effects at least one performance enhancement of the treated cell selected from the group consisting of an elevated electric potential of the negative electrode or between the negative electrode and the positive electrode of the treated cell, an attenuated metal accumulation on the negative electrode of the treated cell, an attenuated gas evolution from the treated cell, an attenuated water consumption by the treated cell, an attenuated corrosion of the positive electrode of the treated cell, and an attenuated self-discharge of the treated cell, when compared to performance of an untreated electrochemical cell that is crafted to be equivalent to, or is substantially equivalent to the treated cell, the porous insulating sheet therewith not including the isolated supplement, the synthesized supplement and the migratory compound, individually or in combination [this section lists the possible enhancements of the cell].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 12-14, 32-33, 35-53 and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 39, 44, 49 and 55, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a porous insulating sheet having included therewith a supplement and/or a migratory compound, wherein the presence and quantity of the supplement and/or migratory compound is a critical characteristic of the claimed invention, but the quantity of the supplement and/or migratory compound [i.e. “an effective treatment quantity”] is characterized only in the effect produced by the presence thereof in an electrochemical cell, thereby rendering the quantity to be ambiguous.  Moreover, the factor for comparison and evidencing that an effective treatment quantity of compound/supplement is present includes a broad range of ambiguously defined possible improved behaviors of the battery such as reduction in material build-up at the negative electrode, elevated electric potential, reduction in gas evolution, reduction in water consumption, reduction in corrosion, and reduction in self discharge.  It is noted that the named properties include those that were known as desirable in the art at the time of invention, such as inhibition of undesirable metal accumulation (see art rejections below).  The scope of the structure of the invention not being unambiguously defined, the claims as worded are not found to adequately set forth the metes and bounds of the claimed invention.  
See items a)-c) of the response to the arguments of counsel within the Response to Arguments section above for more detail.

As to claim 55, the same ambiguity remains because the presence/quantity of the migratory compound within the porous insulating sheet is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 55, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 55, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
In this case, there is not a clear cut indication of the scope of subject matter because the critical boundaries of the invention are largely defined only conditionally, rather than in a quantitative or otherwise well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam of an electrochemical cell which includes the porous insulating sheet.  
These are not properties of the porous insulating sheet itself, but are conditional limitations dependent on various aspects of a [battery] system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the porous insulating sheet is defined only by implication, leaving room for ambiguity.  
It is noted that the molecular aspects recited in claim 1 describe a range of compounds including at least phospholipids, a broad class of naturally occurring compounds present conventional separator forming materials such as natural rubber and latex (see art rejections below for more detail).

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14, 32-33, 35-39, 12-13, 42-44, 47-48, 55, 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 1, 36, 39 and 55, Choi teaches a porous insulating sheet (see abstract, Figure 1; the “separator” of Choi mentioned in the abstract includes at least one porous insulating sheet.  The word “separator” is used interchangeably with “porous insulating sheet” in the art rejections below) useable between the electrodes of a rechargeable electrochemical energy storage cell including conventional battery components such as a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet (Choi at claim 12; c1:16-31), the electrolyte being H2SO4 electrolyte (c1:19).
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polyolefin/polyethylene, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex included in at least an outer layer or portion of the separator (c4:1-37; see also the “flexible latex” of c3:50).

The porous insulating sheet of Choi implicitly includes the following claimed feature:
A supplement or barrier-forming migratory compound included in the separator, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Choi implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Choi is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell having a different type of porous insulating sheet, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the separator of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite-forming metal accumulation on the negative electrode (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator does indeed include desirable compounds or supplements (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed supplement/compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi separator is found to include the “effective treatment quantity”.  

It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  
Similarly, limitations which describe the act or consequences of placing the sheet in a generic H2SO4 electrolyte are also included.  For example, the claims further include limitations drawn to the process of using the separator or testing the separator for desirable behavior, such as i) comparing a rechargeable electrochemical energy storage cell including the claimed separator to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking or placing the separator in an H2SO4 electrolyte to determine the properties of the separator.  
However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim’.  
Thus, for reasons detailed above it is found that the separator of Choi is structurally the same or substantially the same as the claimed separator, though Choi is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 

Regarding claim 7, 12-13, 40, 42, 45, 47 and 57, Choi remains as applied to claim 1, 39 or 44.  Choi further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (c2:61-c3:31; c4:1-48).

Regarding claim 14, Choi discloses a rechargeable electrochemical energy storage cell including at least one porous insulating sheet as set forth above (Choi claim 12). 

Regarding claim 32, Choi remains as applied to claim 1.  As the claim is drawn to product, limitations drawn to the method of making are given patentable weight only in terms of structure implied by the recited process (MPEP 2113).  In this case, the recited process does not imply any specific structure beyond that taught by Choi, because the sheet of Choi may be formed as a thin layer of a supplement/polymeric material mixture.  For completeness of record, it is noted that Choi teaches extrusion processes for forming the sheet (e.g. c2:62; c5:48-56]).

Regarding claim 33, 35, 36 and 38, the claims further describe the process used to test the sheet for inherent properties by expose the sheet to H2SO4 electrolyte and/or results obtained from the testing.  As described in the rejection of claim 1, the H2SO4 exposure process is a testing process design to determine foam inducing property, rather than a structural feature of the claimed sheet.  Accordingly, the prior art need not teach the same manner of testing [using] the sheet (MPEP 2114).  Moreover, and also as previously described, since the sheet is the same or substantially the same as that claimed in terms of positively recited structure, the same properties [results from testing] would be expected.  For completeness of record, it is noted that Choi does teach the use of H2SO4 electrolyte as typical for use in lead-acid batteries (c1:19).

Regarding claim 37, 43, 48 and 58, Choi remains as applied to claim 1, 39 or 44.  The Choi natural rubber and/or latex contains the claimed phospholipid and glycolipid, which would comprise the ether “O” or C-O-C linkages described in these dependent claims

Regarding claim 44, the majority of the limitations are addressed by Choi as previously described in the rejection of claim 1. Claim 44 further requires that supplement/compound includes molecules having an affinity for water and a gas retaining aspect.  It is noted that the ether or "O" linkages in glycol, phospholipid or glycolipid have an affinity for water (see applicant’s published paragraph [0043]).  Moreover, the gas retaining aspect is coupled to the foaming behavior as described in applicant’s published paragraph [0059]).


Claims 6, 8, 41, 46, 56 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Alternatively, claims 6, 8, 41, 46 and 56 are rejected under 35 U.S.C. 103 as obvious over Choi (USP 5154988) in view of Paik (US 6242127).
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Rubber (Article Title: Rubber; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 04 June 2020; https://www.britannica.com/science/rubber-chemical-compound; Access Date: March 11, 2021).
Regarding claims 6, 8, 41, 46, 56 and 59, Choi remains as applied to claim 1, 39, 44 or 55.  Choi teaches the sheet formed from “natural rubber” and/or latex, but is silent as to the natural rubber or latex being obtained from Hevea brasiliensis tree.  
However, as described in by Encyclopaedia Britannica: Rubber article, “natural rubber is obtained almost exclusively from Hevea brasiliensis”.  It is noted that although the publication date of this article is after the time of invention, the article gives a history of production of natural rubber suggesting that the common source of natural rubber was the same at the time of invention.  Accordingly, a skilled artisan at the time of invention would have expected the “natural rubber” of Choi to be obtained from Hevea brasiliensis tree.

Alternatively, in the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a commercially available natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  
Paik further discloses that commercial natural rubber latex form Hevea Brasiliensis tree typically only contains about 93 - 95% cis-polyisoprene (c4:26-31,45-49; c7:58-63), implying that the natural rubber includes ingredients other than polyisoprene as required in claim 56.
Thus, It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a natural rubber obtained from Hevea brasiliensis tree for the natural rubber of Choi since these materials were commercially available at the time of invention and taught by Paik as suitable to provide natural rubber specifically for the creation of a battery separator [porous insulating sheet].

It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin of the material cannot be determined in the finished product; Therefore, the instantly claimed porous insulating sheet is not patentably distinct from the porous insulating sheet of the prior art (MPEP 2113).


Claims 49 and 52-53  are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850) and Macglashan (US 2004/0234862).  
Regarding claim 49, Meckfessel teaches a polymeric insulating sheet (“separator” of abstract is an insulating sheet; paragraph [0035]) for use between positive electrodes and negative electrodes of a rechargeable electrochemical energy cell (see Figure 1, paragraph [0097]).
Meckfessel further teaches the insulating sheet being formed from a polymeric insulating material including a quantity of supplement (“separator comprising alkyl-capped PEG and cellulose” of abstract and [0035], with cellulose being the polymeric insulating material and alkyl-capped PEG being the supplement).  

The supplement of Meckfessel, i.e. “alkyl-capped PEG”, is readable on, or is at least an obvious variant of, the claimed “barrier-forming isolated supplement or a barrier-forming synthesized supplement, or a barrier-forming migratory compound” because this compound is the same as or similar to the supplements disclosed by applicant to be capable of functioning as the supplement/compound (see the “alkyl polyethylene glycol/polypropylene glycol” at applicant’s published paragraphs [0040-0041]).  See also paragraphs [0081-0084, 0014 and 0038].

It is noted that Meckfessel describes an alkyl-capped PEG “wherein both ends of the polymer backbone are terminated by alkyl moieties” [0081], whereas applicant’s alkyl PEG [the compound of the general molecular structure of applicant’s claim 49 at applicant’s published paragraphs [0040-0041]] comprises an “-H” or an “-OH” on one end.  However, Meckfessel does not appear to teach any specific reason why the two ends must be both capped with alkyl, or teach any undesirable consequences of leaving one end uncapped as in the alkyl PEG of applicant’s claim 49 and disclosure.
Furthermore, in the battery art, Duong teaches a compound (paragraph [0153]) which is the same as or similar to that that taught by Meckfessel, but characterizes the compound as “alkyl-polyethylene glycol” (paragraph [0161]) and further teaches that the alkyl polyethylene glycol may comprise a hydrogen or an –O-H end (paragraphs [0153-0160]).  Comparing Duong and Meckfessel, Duong paragraph [0153] appears to provide a more general teaching analogous to the narrower teaching of Meckfessel.  Duong further teaches that the compound is a useful additive in the electrolyte of a separator which inhibits dendrite penetration (paragraph [0007]).
In consideration of Meckfessel and Duong, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute an “alkyl-polyethylene oxide” such as taught by Duong (and described by applicant in paragraphs [0040-0041] and instant claim 49) for the “alkyl capped polyethylene oxide” expressly taught by Meckfessel, both being polymers useful for formulating an electrolytes and/or separators capable of inhibiting dendrite penetration as taught by Meckfessel and Duong.  Such a modification would merely require the simple substitution on one known element (Meckfessel Formula 1 compound at paragraph [0081]) with another known element (Duong Formula 1 compound at paragraph [0153]) with expectation of successfully achieving the same or substantially the same effects, since the polymers are taught to have generally similar uses in the art.

Meckfessel does not explicitly teach that the insulating sheet including the supplement i) is utilized as described in the claim, i.e. put into the same battery or tested in the same manner, and ii) would generate all of the behaviors as described in the claims, i.e. would generate foam in H2SO4 solution if tested as claimed, would provide a voltage upwards of 2.25 volts if operated in a cell as claimed, and would generate all of the performance enhancements recited compared to a similar cell having an ordinary insulating sheet in place of the insulating sheet including the supplement.
As to i), limitations drawn to a manner of using the sheet, rather than to a structural characteristic of the sheet itself, which do not expressly or implicitly limit the structure of a claimed product, do not patentably limit a claimed product (MPEP 2114).
As to ii), since Meckfessel and/or Duong teaches the same or similar supplement, it follows that the same or similar foaming property and performance enhancement would be achieved if the Meckfessel (in view of Duong) treated separators were used as described in the claims.  It is noted that the prior art need not recognize the foaming behavior or performance enhancements, since these are tied implicitly to the structure.  MPEP 2112 I clarifies that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer."
It is noted that Meckfessel does teach that the supplement provides a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on the negative electrode (paragraph [0007, 0011, 0012]), supporting the case that the supplement, i.e. the alkyl PEG, is present in the quantity required for “effective treatment”.  Meckfessel further teaches that the supplement is effective when present in the electrolyte (paragraph [0013]), further suggesting a similar acting mechanism to applicant’s claimed supplement/compound.

Meckfessel does not explicitly teach that the insulating sheet is a porous insulating sheet.  However, the normal function of a cellulose battery separator includes allowing transport of ionic species therethrough, implying a porous structure.  It is noted that Meckfessel paragraph [0011] does expressly teach that the separator is permeable to OH- ions, but blocking to metal ions (paragraph [0006]) implying some degree of porosity, thereby implicitly a porous insulating sheet in order to anticipate the claimed invention.  
Alternatively, in the battery art, Macglashan teaches that cellulose films are conventionally configured as porous films having a pore size which allows transport of electrolyte ions, but block undesirable ions (paragraph [0007]).
Accordingly, it is found that the requirement that the insulating sheet is a porous insulating sheet is either implicit in the disclosure of Meckfessel’s electrolyte ion permeable cellulose sheet, or alternatively is obvious in view of Macglashan.  

It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  Similarly, limitations which describe the consequences of placing the sheet in a generic H2SO4 electrolyte are also included.   
As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
Thus, for reasons detailed above it is found that the separator of Meckfessel (in view of Duong) is structurally the same or substantially the same as the claimed separator, though Meckfessel is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, the elements of such a separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 


Regarding claim 52, The cited art remains as applied to claim 49.  Meckfessel further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (paragraph [0125]

Regarding claim 53, The cited art remains as applied to claim 49 (see below).  The prior art supplement, alkyl PEG as described in Meckfessel paragraphs [0043, 0048] (and/or Duong paragraph [0153-0161]) would comprise the ether “O” or C-O-C linkages described in claim 53.  


Claims 50, are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Moore (USP 4286030).  
Regarding claims 50  The cited art remains as applied to claim 49.  Meckfessel teaches a composite insulating sheet [separator] comprising cellulose and a property improving supplement (see abstract), but does not appear to teach the sheet comprising a polymeric material among those recited.
In the battery art, Moore teaches that a polymeric insulating sheet [separator] comprising synthetic fibers such as may provide unique properties (c1:13-34, c3:10-42, c5:53-66).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to include polymeric sheet forming materials such as those recited in the Markush group of claim 7 for the benefit of providing unique properties to the sheet as taught by Moore.

Claims 51 are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Paik (US 6242127).
Regarding claims 51, The cited art remains as applied to claim 49.  Meckfessel does not appear to teach the sheet comprising a compound or supplement obtained or derived from natural or uncured Hevea brasiliensis tree.
In the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  Paik further discloses a supplement or migratory compound comprising natural rubber latex form Hevea Brasiliensis tree, which typically only contains about 93 - 95% cis-polyisoprene (Col.4 In.26-31, 45-49; Col.7 In.58-63), therefore, the performance enhancing supplement would naturally be selected from the group consisting of a material corresponding to an ingredient of a latex obtained from a Hevea Brasiliensis tree other than a polyisoprene ingredient, a phospholipid, a fatty alcohol ethoxylate, a fatty alcohol alkoxylate, an alkyl glycerol phosphate choline, and combinations thereof.
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the insulating porous sheet from a material derived from natural and/or uncured Hevea brasiliensis, which would include polyisoprene and non-polyisoprene ingredients, as claimed, as an alternative or addition to the cellulose based material taught by Meckfessel.  Such a modification would merely require the simple substitution, or combination of elements known in the art at the time of invention to yield predictable results; therefore, a prima facie case of obviousness exists as described in MPEP 2141.
It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin of the material cannot be determined in the finished product; Therefore, the instantly claimed porous insulating sheet is not patentably distinct from the porous insulating sheet of the prior art (MPEP 2113).



Response to Arguments
Applicant’s arguments filed on 5/26/22 have been fully considered, but are not persuasive.  The 5/26/22 remarks were previously responded to in the 6/30/22 Advisory Action.  The previously presented Response to Arguments is copied below for convenience.
The Examiner’s finding of indefiniteness is not based on consideration of the claims as a whole (remarks page 23).  For example, the Examiner has not considered the claimed foaming condition in the analysis (remarks page 25).  
IN RESPONSE, the Office has considered the claims as a whole by explaining that the characterization of the performance enhancing element is insufficient to set forth the metes and bounds of the claims.  Since the nature and quantity of the performance enhancing supplement within the performance enhancing supplement is the allegedly patentable feature of the claimed invention, the quantity and nature of the performance enhancing supplement is of critical importance and careful evaluation thereof has been made by the Office.  None of the recited performance improvements and/or the recited foaming condition are found to satisfactorily convey the metes and bounds of the claimed product.

The Examiner has failed to provide any justification for why the timing of measurement of properties creates ambiguity in the claim.  Applicant argues that one of ordinary skill in the art could make a performance article according to the teachings of the present specification and then would test the article using the method recited in the claim, to confirm or disprove that the manufactured separator is indeed a separator of the claimed invention (remarks page 25).  
IN RESPONSE, the Office does not suggest that timing alone creates ambiguity.  Instead, the totality of the claim is considered and the metes and bounds are not set forth sufficiently to reasonably appraise a skilled artisan of the scope of the claims.  In short, the claims as worded are found to be unclear because the totality of the claim language, including the recitation of tests for desirable properties, is not found to particularly and distinctly define a product so as to comply with the requirements 35 USC 112b.  

The use of known desirable properties for comparison of the performance article suggests clarity and definiteness, rather than indefiniteness (remarks page 26).  
IN RESPONSE, the Office respectfully disagrees and finds that the fact that a claimed performance enhancement was known at the time of invention is not indicative that a recitation of that known performance enhancement is evidence of a definite claim.  For example, “attenuated metal accumulation on the negative electrode” as in claim 1 may be interpreted to mean suppression of dendrites which could be achieved by any means known in the art and is not associated with any definite structure.  For example, Paik (USP 6242127, previously applied as rejection but withdrawn) suggests a mechanism for reducing dendrites in the Background section at c1:51-56; however, no specific structure is implied in this portion of the Paik Background, and it is unclear what structure could be associated with such a desirable property in a claimed invention.  The claims as worded are not found to set forth well-defined boundaries of the invention, but instead couples an ambiguously defined product with a statement of problem to be solved or results to be obtained.

The Examiner’s position that defining claim scope by qualitative, rather than quantitative, means is inherently ambiguous is improper.  Applicant further argues that the Examiner has not considered the guidance of MPEP 2173.05(g) which lists factors for the Examiner’s consideration as including: “  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”  The Examiner’s assertion that a specific numeric concentration of the supplement in the performance enhancing article and in the performance enhancing sheet is critical is an unsupported assertion. (remarks page 26-27)  
IN RESPONSE, the Examiner has considered the guidance of MPEP 2173.05 (g) in making the finding of lack of clarity of the claimed invention.  It is noted that section 12 of the 1/26/22 Final Rejection expressly discusses the guidance of MPEP 2173.05 (g) and the application thereof to the instant case.  Thus, the various considerations have been weighed with the result being that the claims are found to be unclear by the Office.  

The Examiner has repeatedly confused the terms used in the present claims, improperly equating a “sheet” with a “separator” (remarks page 26).  The instant specification does not disclose a battery separator and the instant claims do not involve a battery separator.  (remarks page 45-46) 
IN RESPONSE, firstly, claim 1 broadly claims [in part] “a porous insulating sheet for use between a pair of electrodes…”.  This description is insufficient to distinguish the claimed porous insulating sheet from an electrochemical separator, which is conventionally embodied by a porous insulating sheet such as described by Choi and Park, both of record.  Secondly, applicant’s specification states that “FIG. 5 is a perspective drawing showing a ribbed high porosity insulating sheet designed to provide separation between energy storage cell electrodes” (published paragraph [0024]).  Since the “high porosity insulting sheet” has high porosity, it is a porous insulating sheet.  Since the porous insulating sheet is designed to provide separation, it is a separator.  Applicant’s argument that the claimed porous insulating sheet is distinguishable from a separator taught by the prior art is not persuasive.

Applicant is confused by the Examiner’s recitation “the performance enhancing supplement within the performance enhancing supplement” and surmises that the intended meaning is “the performance enhancing supplement within the performance enhancing article”. (remarks page 27)  
IN RESPONSE, applicant’s understand[ing] of the Examiner’s intended meaning is correct.  The Final Rejection appears to include a typographical error as noted and corrected by applicant.

The Examiner asserts that a specific numeric concentration of the supplement in the performance article in the porous insulating sheet is critical; however, this assertion is unsupported.  To the contrary, applicant now argues that the specific numeric concentration of the supplement in the performance article and porous insulating sheet is not critical.  Applicant asserts that the specific numeric concentration of the supplement in the performance article is disclosed in the specification to have a broad suitable range, noting that the concentration routinely used for pigments spans from 1 part per million to 10 %.  Applicant further notes that the specification teaches the concentration of lipid components in the electrolyte may “likely” be in the 1 to 2 parts per million range in view of applicant’s published paragraph [0032] (remarks page 27-28).  
IN RESPONSE, applicant arguments is not found persuasive at least because: i) claim 1 at least is limited by referencing “an active concentration” and “an effective treatment quantity”, terms which would have been understood by a skilled artisan to mean that the particular concentration/quantity is relevant to the scope of the claimed invention;  ii) file history supports a finding that the quantity/concentration of the supplement is critical.  It is noted that in the file history, applicant has repeatedly argued that the prior art fails to teach the claimed invention for failing to disclose the claimed quantity of supplement incorporated into the porous insulating sheet (e.g. “Paik fails to disclose the presently claimed quantity of the supplement incorporated with the porous insulating sheet” in 11/28/16 remarks at page 15; 11/30/17 remarks at page 21 argues that prior art fails to teach claimed invention for failing to teach same concentration of supplement; 2/24/20 Declaration at section 4 declares that the skilled artisan “would not have known how to obtain the presently claimed “active concentration”, nor even what the presently claimed “active concentration” was, without referring to the present specification for guidance”, indicating that the amount of the active concentration is significant to patent prosecution; the 12/13/21 remarks argue that the Office has improperly ignored recitations of claim 1 drawn to the “active concentration” which must be an “effective treatment quantity” to give rise to the claimed at least one performance enhancement, indicating that quantity/concentration is significant to the claimed product); iii) the general teachings of the specification and/or the general knowledge of a skilled artisan with respect to pigment concentration are found to neither limit applicant’s invention as claimed, nor indicate that concentration is not critical, at least because these teachings are not positively incorporated into the claims. Thus, the claims may be interpreted as worded which fairly suggest that “active concentration” and/or “effective treatment quantity” imply a limited numeric range, though the scope of that range remains unclear. 

The Examiner has repeatedly refused to read the current claim limitation of “a concentration routinely used for pigments” as a limitation on the present claims. (remarks page 28)  
IN RESPONSE, the Examiner has not refused to read the “a concentration routinely used for pigments”, but instead holds the limitation to be positively claimed and therefore relevant to determination of claim scope, but indefinite since the span of the scope is unclear.  

The claimed invention includes a foaming test in combination with a performance enhancement, which in combination are sufficient to establish the metes and bounds of the claims so as to render the claims definite.  The presence of the effective treatment quantity of performance enhancing supplement can be confirmed by the foaming condition. (remarks pages 28-29)  
IN RESPONSE, the reasons that the claims are found to be indefinite are set forth in the 112 indefiniteness rejection.  Since the claims as worded require satisfaction of both the foaming test and at least one of the performance enhancments, the satisfaction of the foaming test alone is not indicative that a prior art product is readable on the claimed invention.  In other words, although a porous insulating sheet must exhibit the claimed foaming behavior when tested in H2SO4 as described, a prior art porous insulating sheet could pass this test and yet fail to read on the claimed invention if the sheet fails to exhibit at least one performance enhancement such as those in the final clause of claim 1, indicative of a failure to possess the supplement or migratory compound in the claimed “effective treatment quantity”.  

It is appropriate and necessary to consider both teachings of the specification and the knowledge of one of ordinary skill in the art when construing the meaning of functional limitations of the claims.  (remarks page 29)  
IN RESPONSE, the Office agrees with this analysis procedure; however, in this case none of the teachings of the specification or the pointed to knowledge of the skilled artisans sufficiently clarifies the metes and bounds of the claims so as to make the claims appropriately definite.  

MPEP 2173.05(g) clarifies that functional language is not precluded from use in a definite claim, and that “[w]hen a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context”. (remarks page 29) 
IN RESPONSE, the claims are not merely rejected for including functional language.  The Examiner has attempted to clearly explain why the claims as worded are found to lack a clearly and distinctly defined scope as described above and in the art rejections.  It is noted that MPEP 2173 explains that functional language may be either definite or indefinite, with the Examiner tasked with determining definiteness of the claimed invention in consideration of the whole record including applicant’s remarks.  Such has been done in this case, but the claims remain held as indefinite.

The scope of the claims is clear at least because the application teaches that the supplement may be used in a concentration similar to that routinely used for pigments. (remarks page 29)  
IN RESPONSE, this argument is not found persuasive for reasons previously set forth in section 9a of the 8/13/21 Final Rejection.  To reiterate, even if a skilled artisan could determine an appropriate amount of pigment by considering his own skill or non-cited references, this does not set forth proper metes and bounds within the claim; different pigmentation engineers may utilize different amounts of pigment. Thus, simply correlating the amount of supplement to a routinely used amount of pigment does not set forth proper metes and bounds for the claims. Moreover, it is improper to read the limitations of paragraph [0046] into the claim without express basis to do so (MPEP 2111.01 Il). Thus, unclaimed features present in or suggested by paragraph [0046] do not limit the metes and bounds of the claim so as to provide definiteness.

Paik (USP 6242127) previously relied on by the Office in the art rejections teaches a mixture which “may also contain conventional ingredients including but not limited to coloring agents, antioxidants, processing aids and the like… The conventional ingredients preferably comprise a total of less than 1% by weight of the mixture” and further teaches an Example at c8:11-13 which utilizes “0.7 dry weight carbon black”.  Thus, a skilled artisan at the time of invention would have understood that a concentration of about 1% could tested for compatibility with the claimed invention. (remarks page 30-31)  
IN RESPONSE, firstly, Paik cannot be used to define the metes and bounds of the instant invention at least because the instant application has not incorporated Paik by reference.  Moreover, even if the instant application had incorporated Paik by reference, it would remain improper to incorporate limitations from the specification (presumed to include Paik) into the claims without express basis to do so.  Secondly, Paik does not provide a clear teaching of content of pigments.  The “coloring agents” of Paik may reasonably be interpreted to refer to pigments; however, the sum of the conventional ingredients including “coloring agents, antioxidants, processing aids and the like” adds up to less than 1% by weight.  There is no teaching of a preferred range for coloring agents individually.  The specific exemplary value “0.7 dry weight carbon black” does not reasonably give meaning to the range of concentrations covered as a “concentration [which] is similar to the concentration routinely used for pigments” of applicant’s specification.

As to rejections under 35 USC 112, the claims recite a foaming test in combination with a performance enhancement, which in combination are sufficient to establish the metes and bounds of the claims, by sufficiently characterizing the barrier-forming compound or supplement which gives rise to the improved properties.  The presence of the effective treatment quantity of performance enhancing supplement can be confirmed by the foaming condition. (remarks page 31)  
IN RESPONSE,  the reasons that claims are found to be indefinite are set forth in the 112 indefiniteness rejection.  Satisfaction of the foaming test and exhibiting the claimed performance enhancement is not found to clearly, distinctly, and adequately set forth limits on the amount and identity of the supplement/compound at least because this set of conditions does not appear to be tied to any unique discernible structure, but instead states a behavior of the performance system.  

Applicant notes that the specification provides guidance as to the minimum and maximum concentration of supplement that may be used.  (remarks page 32)  
IN RESPONSE, these suggestions of the specification are not necessarily limiting to the claim.  As described in MPEP 2111, it is improper to read limitations of the specification into the claim, to thereby limit the claim, without express basis to do so.  

The specification provides guidance regarding the starting minimum and maximum concentrations of supplement to be used and further describes how to test the materials to confirm the presence of an effective treatment quantity of supplement; therefore, the features of the claims are clear and definite (remarks page 33)  
IN RESPONSE, it is impermissible to read limitations of the specification into a claim so as to provide range limitations to the claim without express basis to do so (MPEP 2111.01 II).  Thus, the specification is not found to cure the ambiguity of the claims.  

The preamble of claim 55 includes a limitation of the claim requiring “the treated cell including a barrier formed over a surface of an electrode therein”, a limitation not considered by the Office in the finding that the claims are improperly indefinite and do not meet the requirements of 35 USC 112b.  (remarks page 33)  
IN RESPONSE, the requirement that the treated cell includes a barrier formed over a surface of an electrode does not cure the indefiniteness issue raised in the 35 USC 112b rejection at least because this description does not clarify the scope of identity or quantity of the barrier forming constituents capable of providing the various improved behaviors recited in the claim.  Moreover, the mere presence of a barrier does not necessarily meet the requirements of the claimed invention at least because the barrier must also exhibit the behaviors described in the claims, making the scope implied by the behaviors and performances critical to claim construction.  Thus, claim 55, considered as a whole, remains indefinite because the metes and bounds of the claim cannot be readily determined.  It is noted that the above recited limitation of the preamble was considered as a limitation and addressed in the art rejections (see section 21 of the 1/26/22 Final Rejection).

The Examiner has not considered the foaming test in the context of the indefiniteness rejection. (remarks page 35)  
IN RESPONSE, the foaming test has been considered in the context of indefiniteness as described above.  To reiterate, the presence of the foaming test does not remedy the indefiniteness issue because a prior art product must not only satisfy the conditional foaming test, but must also satisfy the ambiguously defined performance enhancement requirement.  Additionally, “a foam is produced, thereby visually evidencing the barrier-forming isolated supplement” such as in claim 1 for example, is not clearly defined at least because the qualitative nature of the foam is unspecified.   

Applicant disagrees with the Examiner’s assessment of Marosi in the context of the instant invention (remarks page 37)  
IN RESPONSE, the Examiner respectfully disagrees and stands by the assessment of section 10c of the 8/13/21 Final Rejection and section 8d of the 1/26/22 Final Rejection.

The Examiner ignores the recitation of claim 1 that the supplement must be present in an amount sufficient to pass the foaming test.  (remarks page 41)  
IN RESPONSE, the Examiner has not ignored the foaming test in the context of the art rejections.  To the contrary, the 1/26/22 Final Rejection discusses the foaming test in the context of the art rejections the at least at sections 8c and 22, essentially finding that the foaming condition would be met if the prior art separator were subjected to the same foaming condition test, since the prior art separator is structurally the same or substantially the same as that claimed and exhibits the required performance enhancement which is apparently coupled to the capability of foam generation.  


Choi teaches a natural rubber, but does not identify the source of the rubber and does not specifically teach Hevea natural rubber.  Applicant notes that the genus of natural rubber includes several species other than Hevea rubber.  Thus, Choi does not teach the claimed supplement which may be present in Hevea natural rubber (remarks page 41-42). 
IN RESPONSE, 1) the claimed invention does not specifically require Hevea brasiliensis rubber, as this species of rubber is only mentioned in the alternative such as in claims 41 and 51) although applicant’s specification includes only a detailed compositional analysis of Hevea natural rubber at published paragraph [0027], the record suggests that Hevea is simply the most common source of natural rubber and that generic natural rubber and latex [the raw natural fluid of a rubber producing plant] are expected to comprise phospholipids (e.g. see Sansatsadeekul , “Characterization of associated proteins and phospholipids in natural rubber”, cited in 4/18/19 IDS), the phospholipids being relied on to teach the compounds/supplements of the claimed invention as described in the art rejections.  No evidence has been provided to support applicant’s claims that a generic natural rubber would not include or be expected by a skilled artisan to include the phospholipids which are known to be present in Hevea natural rubber.  Choi teaches the separator/porous insulting sheet as comprising both natural rubber and latex.  

The Encyclopaedia Britannica citation provided by the Examiner does not mention natural rubber, but instead describes the molecular structure of phospholipids, thus the Examiner has provided not documentary evidence regarding the position that Hevea brasiliensis is the most common source of natural rubber.  (remarks page 42)  
IN RESPONSE, the Notice of References Cited mailed on 3/16/21 includes two Encyclopaedia Britannica articles, one to “Rubber” and one to “Phospholipid”.  The “Rubber” article provides the relevant teachings to Hevea brasiliensis rubber being the most common as relied on in the art rejections.  The Encyclopaedia Britannica Rubber article was cited in section 31 of the 1/26/22 Final Rejection.  

The presence of a minute remnant of degraded naturally occurring phospholipids does not anticipate or suggest the claimed effective quantity of supplement (remarks page 42).  
IN RESPONSE, the claim as worded does not contain any clearly defined quantity of supplement, thus the prior art separator appears to meet the requirement with respect to supplement because the desired performance enhancement [e.g. attenuated metal accumulation] is present.  Applicant’s argument that the requirement quantity is nevertheless not present supports the case of indefiniteness of the claims as discussed above in detail.

In finding that the claims as worded do not imply that the claimed porous insulating sheet is a single layer or otherwise homogeneous has not considered the claims as a whole, as the claims are directed to “A porous insulating sheet… the porous insulating sheet comprising…” (remarks page 45).  
IN RESPONSE, “a porous insulating sheet” could be a multi-layer sheet  or a non-homogeneous sheet as the claims do not exclude such embodiments. The Examiner respectfully disagrees with applicant’s apparent position that “a porous insulating sheet” implies a single layer sheet.

Applicant notes that the Examiner’s confusion with respect to distinctions between the teachings of Choi and the present invention may arise from a misunderstanding of the meaning of the terms separator and porous insulating sheet, which are not interchangeable in the art. (remarks page 45)  
IN RESPONSE, the Examiner is not confused and respectfully disagrees, finding that in the context of the claimed invention, “porous insulating sheet” and “separator” are interchangeable, absent claimed recitations which provide a distinction.  This argument has been previously presented responded to above, but it is again noted that applicant’s published paragraph [0024] states, “FIG. 5 is a perspective drawing showing a ribbed high porosity insulating sheet designed to provide separation between energy storage cell electrodes”, indicating that the porous insulating sheet is a separator.  

The Choi separator is a multilayer battery separator and therefore cannot read on the claimed unitary porous insulating sheet.  (remarks page 45)  
IN RESPONSE, this argument is not commensurate in scope with the claimed invention which does not require a UNITARY porous insulating sheet or otherwise demand that the porous insulating sheet is a SINGLE porous insulating sheet.

The instant specification does not disclose a battery separator and the instant claims do not involve a battery separator.  (remarks page 46) 
IN RESPONSE, firstly, claim 41 broadly claims [in part] at least one porous insulating sheet.  This description is insufficient to distinguish the claimed porous insulating sheet from an electrochemical separator, which is conventionally embodied by a porous insulating sheet such as described by Choi and Park, both of record.  Secondly, applicant’s specification states that “FIG. 5 is a perspective drawing showing a ribbed high porosity insulating sheet designed to provide separation between energy storage cell electrodes” (published paragraph [0024]).  Since the “high porosity insulting sheet” has high porosity, it is a porous insulating sheet.  Since the porous insulating sheet is designed to provide separation, it is a separator.  Applicant’s argument that the claimed porous insulating sheet is distinguishable from a separator taught by the prior art is not persuasive.

Choi’s glass mat is an essential feature; however, the claims do not specify the use of a glass mat.  (remarks page 46) 
IN RESPONSE, the claim are silent as to the presence of a glass mat and do not exclude the use of a glass mat.  The Choi separator includes polymeric material in addition to the glass mat and is therefore a porous insulating sheet.

Choi refers to the three layer structure as a “separator”, with the porous insulating sheet being only one of the three layers.  Therefore, the three layer separator of Choi cannot be read upon the claimed porous insulating sheet.  (remarks pages 47)  
IN RESPONSE, firstly, the claim as worded does not require a unitary porous insulating sheet, thus the argument is not commensurate in scope with the claimed invention.  Secondly, the use of Choi is not limited by the terminology used by Choi.  The structural features may be relied on to teach the claimed invention, even if the terminology used by Choi is inconsistent with that of the claim.  Structural differences are required for patentable distinction.


The sole example of Choi, detailed at c5:30-65, teaches a composition which is inconsistent with the claimed invention.  (remarks page 47)  
IN RESPONSE, as described in MPEP 2123, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Thus, the broad teaching of the prior art is sufficient to render the claims anticipated or obvious as described in the art rejections in detail.

Applicant further argues that “placing multiple porous insulating sheets instead of at least one porous insulating sheet between at least one positive and at least one negative electrode absolutely must place ALL of the sheets in positions that do not have a positive engaging face and a negative engaging face” (remarks page 47).  
IN RESPONSE,  this argument is not fully understood by the Examiner; however, it is noted that the scope of the claimed “at least one porous insulating sheet” language implies a single porous insulating sheet embodiment and also a “multiple porous insulating sheets” embodiment; therefore, the claimed embodiment appears to include whatever embodiment is argued against by applicant.  In other words, but defining “at least one” porous insulating sheet, the claim is compatible with prior art teaching multiple porous insulating sheets.  

Choi’s disclosure of separator as being formed of a microporous, mainly polymeric layer and/or microporous plastic sheet is misleading and incorrect in view of the Entek International website cited on page 33 of the remarks.  (remarks page 48).  
IN RESPONSE, the claim as worded does not exclude the use of silica or other inorganic materials from the polyethylene separator, and applicant’s written description allows for the porous insulating sheet to be comprised of for example polymeric material and silica (applicant’s published paragraph [0080]).  Thus, the argument that Choi does not disclose a polymeric separator based on the teachings of Entek (as copied into the 5/26/22 remarks; it is noted that no IDS or new references have been cited) is not found persuasive because: Firstly, the claims as worded do not exclude silica and other inorganics from the polymeric material of the porous insulting sheet.  And secondly, Entek as copied by applicant merely states that “HISTORICALLY… MOST flooded lead acid batteries utilize “polyethylene separators”… a misnomer because these microporous separators require large amounts of precipitated silica…” [emphasis added by capitalization] without any teachings specific to Choi.  Thus, Entek does not provide any evidence specific to the composition of the Choi separators.  Moreover, Choi is a technical document and a US patent and is therefore presumed to be accurate absent persuasive evidence to the contrary (see MPEP 716.01(c) I and II, wherein inoperability of the prior art requires persuasive evidence).

As to claim 6 (and other claims), Paik does not rectify any of the deficiencies of Choi at least because Paik does not teach the use of phospholipids or of natural, uncured rubber, in a battery separator (remarks page 50).  
IN RESPONSE, in the Choi-Paik combination rejection, Paik is merely relied on to address a deficiency of Choi, with Choi being silent as to the natural rubber or latex being obtained from Hevea brasiliensis tree.  Specifically, the Paik Background natural rubber embodiment at c1:65-c2:5 is relied on to teach the prior art use of natural rubber separators, and Paik c4:25-35 is relied on to teach compositional details of natural rubber; neither of the teachings are specific to the inventive embodiments of Paik.  As to the teachings of the Paik Background section which are relied on by the Office, Paik clearly distinguishes his inventive concept as separators using cured rubber, which is contrasted with conventional natural rubber-based separators, which would be understood by the skilled artisan at the time of invention to mean uncured natural rubber separators, given the direct contradistinction made by Paik.  Paik clarifies the contradistinction between conventional natural rubber separators and his own cured rubber embodiments by stating, “[w]hile not wishing to be bound by theory, it is believed that the prolonged life effect is due to the cured rubber component's ability to impart similar electrochemical effects to that of conventional natural rubber-based separators” at c3:26-30.  Accordingly, a skilled artisan at the time of invention would have understood the natural rubber embodiments discussed in Paik’s Background section not to utilize cured rubber, and to therefore provide the teachings for which Paik is relied.    

As to claim 6 (and other claims), the Office asserts that there is no obligation for Choi and/or Paik to identify the active constituent for the references to be effective; however, it is impossible for a skilled artisan to practice applicant’s invention as embodied by the claims without performing requisite physical separation of the active constituent from the rubber taught by Paik and/or Choi.  Applicant further argues that Paik and/or Choi teach the use of a rubber/elastomer composition comprising different constituents (1) through (10) in view of applicant’s published paragraph [0027], with applicant only claiming constituent (4) with constituents (3), (5) and (6) being possible additional constituents, but the constituents (1), (2), (7), (8), (9) and (10) being not taught or claimed by applicant. (remarks page 50)  
IN RESPONSE, the claims as worded utilize the transitional term “comprising” which is open ended and does not exclude or imply exclusion of non-recited elements.  Thus, the could include these constituents as unnamed components.  Therefore, the failure of the claimed invention to mention constituents (1), (2), (7), (8), (9) and (10) which are implicitly taught by Choi and/or Paik does not distinguish the claimed invention from the prior art.  

As to claim 49 (and other claims) Meckfessel teaches the use of PEGs (e.g. “separator comprising alkyl-capped PEG and cellulose” at abstract), but teaches the PEGs as beneficial for improving flexibility of the separator, not as functional for inhibiting metal deposition.  (remarks page 51)  
IN RESPONSE, as stated in the 1/26/22 Final Rejection at section 39, “since Meckfessel and/or Duong teaches the same or similar supplement, it follows that the same or similar foaming property and performance enhancement would be achieved…”.  Thus, the finding is based on the use of the same or similar constituent, rather than on a positive disclosure of property or behavior.  As described in MPEP 2112 I and II, the prior art is not required to recognize the same advantage associated with the constituent as is recognized by applicant.  

The prosecution history of Meckfessel, including the Ortega Declaration, is publicly available and thus forms a part of the record with respect to the teachings of Meckfessel.  Appliant further argues that based on the record of Meckfessel, Meckfessel and Duong cannot be combined to arrive at the present claims  (remarks page 52)  
IN RESPONSE, firstly, the evidence, Declarations, prosecution history and Examination team which considered the Meckfessel application are different from that of the instant application.  Accordingly, the decisions reached by that Examination team are not binding on the determination made by this Examination team.  Therefore, any conclusions drawn by the Office in the prosecution of Meckfessel are of limited value in the instant application which has not considered the same record.  Secondly, the subject of the Declaration and other arguments in Meckfessel appear to be directed to the question of whether or not the Meckfessel application is patentable.  In this case however, the question is not whether Meckfessel is patentable, but instead is whether Meckfessel teaches or suggests the features on which Meckfessel is relied in the outstanding rejections.   To that end, the specific cycle improvements alleged by Meckfessel are not relied on in the outstanding rejections rendering the argument that Meckfessel does not achieve alleged cycle performance apparently moot.  Thirdly, the Declaration and arguments submitted in Meckfessel do not compare Meckfessel to Duong to assess the merit of the Meckfessel-Duong combination described in the art rejections.  The Office does not in the instant application endeavor to prove patentability of Meckfessel, the subject addressed by the remarks and Declaration of the Meckfessel application, but instead presents a prima facie case of obviousness based on Meckfessel and Duong as applied references.  The considerations raised in the Meckfessel documents cited by applicant are different from those which are determinative of patentability of the instant application.  It is noted that the documents submitted do not appear to provide any arguments or findings relative to a comparison between singly alkyl capped PEG and doubly alkyl capped PEG, which is germane to the modification of Meckfessel in view of Duong.  See the 1/26/22 Final Rejection Response to arguments sections m) to q) for more detail.


Final Rejection
As described in MPEP 706.07(b), the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
In this case: (A) the only difference between the 12/13/21 and 5/26/22 claim sets is an insubstantial correction to the claim numbering of claims 31-33; and (B), the ground(s) of rejection previously presented in the 8/13/21 Final Rejection are maintained for reasons described above.  
Accordingly, conditions A and B are met and this rejection is made Final.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723